J.S43031/14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: T.W., A MINOR                 IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA



APPEAL OF: D.W., MOTHER                                No. 792 EDA 2014

               Appeal from the Order Entered February 4, 2014
               In the Court of Common Pleas of Monroe County
             Domestic Relations at No(s): CP-45-DP-0000064-2012
                       64 DP 2012, FID: 45-FN-41-2012

BEFORE: GANTMAN, P.J., ALLEN, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                       FILED AUGUST 22, 2014

                                                               Monroe County

Court of Common Pleas changing the permanency goal of her child, T.W.



with a concurrent goal of reunification. We affirm.

         We adopt the facts and procedural history as set forth by the trial

court.     See Trial Ct. Op., 4/11/14, at 1-15.       For ease of review, we




           marked by numerous claims of domestic violence by each
           parent, criminal charges flying back-and-forth, multiple

           outright lies told by Mother about Father, instability,
           periods of separation, and significantly, a rare level of
           pathological co-dependence that has continually brought

*
    Former Justice specially assigned to the Superior Court.
J. S43031/14

         Mother and Father back together despite the volatility of
         their union. Acts of violence occur when Mother and
         Father are together and when they are separated.

Id. at 1-2 (citations to notes



monitoring. Id. at 3.

      Child came to the attention of Monroe County Children and Youth

                                                               that during a



                                                        Id. at 4.1



record, includin

warrant in Georgia for forgery charges. Id. at 6. On July 1, 2012, CYS was

granted emergency protective custody of Child, and Child was placed in

foster care.   After a hearing on August 2nd, the court adjudicated Child

dependent and set an initial permanency goal of reunification. Id. at 8.

      The most recent review hearings were held on December 20, 2013 and

January 24, 2014.    On February 4, 2014, the court issued the underlying

order changing the priority of the goals for Child, to a primary goal of

adoption and secondary goal of reunification with Mother. Mother took this

timely appeal and filed a contemporaneous statement of matters complained

1
  Father was arrested and charged with aggravated assault and related
offenses for this incident. Trial Ct. Op. at 6.




                                    -2-
J. S43031/14

of on appeal.2

         Mother raises the following issues for our review:

            1. Whether a dependence goal should be changed where:

                 (A)   The circumstances necessitating         the    original
                       placement have been alleviated;

                 (B)   Mother has completed the requirements of the
                       family service plan; and

                 (C)   [CYS] failed to make reasonable             efforts   to
                       accomplish reunification?



         Mother contends the trial court abused its discretion in changing the

goal from reunification to adoption.         First, she argues that the trial court

failed    to    give   due   consideration   to   her   evidence   that showed    the

                                                                                  Id.

at 15.         In support, Mother claims the following: (1) she recanted her

                                                                   owing Child from a

vehicle; (2) the Georgia arrest warrant was no longer active and she was not

in prison;3



2
    See Pa.R.A.P. 1925(a)(2).
3
  Mother was arrested on the warrant, the same day that CYS gained
emergency protective custody of Child, but authorities in Georgia declined to
extradite Mother. Trial Ct. Op. at 6, 7. However, Mother was subsequently
                                                                          Id.
at 8. Mother also later pleaded guilty to false reports to law enforcement
and was sentenced to probation. Id. at 11.



                                         -3-
J. S43031/14

were not caused by the roadside incident but instead occurred during her

premature delivery.

      Second, Mother maintains she completed her child permanency plan

goals, including completing anger management and parenting courses, and

undergoing psychological evaluations and domestic abuse counselling.

Mother also contends the court diminish




                                                                          Id.

at 19-20.

      Finally, Mother alleges CYS failed to make reasonable efforts to

accomplish reunification. She avers that CYS failed to conduct a home visit

before it concluded her home was inappropriate for Child, and that her visits

                                                                   Id. at 21.

Mother further asserts the court erred in finding a seven-month lapse

between review hearings, in violation of 42 Pa.C.S. § 6531(e)(3), did not

prejudice her.   She also claims CYS failed to identify or recruit a qualified

family to adopt Child. Id. at 22.

      We first note the relevant standard of review:


         placement goal for a dependent child to adoption, our
         standard is abuse of discretion. In order to conclude that
         the trial court abused its discretion, we must determine




                                     -4-
J. S43031/14

        action was a result of partiality, prejudice, bias or ill will,
        as shown by the r
        findings of fact that have support in the record. The trial
        court, not the appellate court, is charged with the
        responsibilities of evaluating credibility of the witnesses
        and resolving any conflicts in the testimony. In carrying
        out these responsibilities, the trial court is free to believe

        findings are supported by competent evidence of record,
        we will affirm even if the record could also support an
        opposite result.

In re A.K., 936 A.2d 528, 532-33 (Pa. Super. 2007) (citation omitted).

        At each review hearing for a dependent child who has been
        removed from the parental home, the court must consider
        the following, statutorily-mandated factors:

           the continuing necessity for and appropriateness of
           the placement; the extent of compliance with the
           service plan developed for the child; the extent of
           progress made towards alleviating the circumstances
           which necessitated the original placement; the
           appropriateness and feasibility of the current
           placement goal for the child; and, a likely date by
           which the goal for the child might be achieved. [42
           Pa.C.S.A. § 6351(f)].

                                 *      *    *

        When the child welfare agency has made reasonable
        efforts to return a foster child to his or her biological
        parent, but those efforts have failed, then the agency must
        redirect its efforts towards placing the child in an adoptive
        home. This Court has held that the placement process
        should be completed within 18 months.

Id. at 533 (some citations omitted).

     Additionally, Section 6351(f.1) of the Juvenile Act requires the trial




                                       -5-
J. S43031/14

           (f.1) Additional determination. Based upon the
        determinations made under subsection (f) and all relevant
        evidence presented at the hearing, the court shall
        determine one of the following:

                                *    *     *

            (2) If and when the child will be placed for adoption,
            and the county agency will file for termination of
            parental rights in cases where return
            parent, guardian or custodian is not best suited to the
            safety, protection and physical, mental and moral
            welfare of the child.

42 Pa.C.S. § 6351(f.1)(2).

     On the issue of a placement goal change, this Court has stated:

            When a child is adjud

        interest, not on what the parent wants or which goals the
        parent has achieved. Moreover, although preserving the
        unity of the family is a purpose of the [Juvenile] Act,
        an
        safety, and wholesome mental and physical development

        42 Pa.C.S. § 6301(b)(1.1). . . .

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006) (some citations omitted).

                                                             -track system

under which child welfare agencies provide services to parents to enable

their reunification with their children, while also planning for alternative

permanent                                       In re Adoption of S.E.G.,

901 A.2d 1017, 1019 (Pa. Super. 2006).

     Instantly, after careful review of the record, including the notes of

testimony of the December 20, 2013 and January 24, 2014 review hearings,



                                    -6-
J. S43031/14

the parti                       -reasoned decision of the Honorable Jonathan

                                                           See Trial. Ct. Op.,

at 18-21, 28 (finding, inter alia: (1) underlying problem of roadside tug-of-

                                           -documented, deep-seated history

of violence between Mother and Father that . . . presents a danger to others,



                                                            nt   and   abusive



counseling from a clinician, minister, and pregnancy crisis group; (3)



                                     suitable for Child because it was located

in a high crime, drug-

there, now stands charged with felonies related to selling drugs in the home;

(5) Mother has failed to support her claims of having a job and going to

nursing school with formal documentation; and (6) Child had been in care

for more than eighteen months). We discern no abuse of discretion by the

trial court. See In re A.K., 936 A.2d at 532-33. Accordingly, we affirm the



concurrent goal of reunification.

      Order affirmed.




                                    -7-
J. S43031/14

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/22/2014




                          -8-
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM
Circulated 08/14/2014 11:13 AM